 In the Matter Of COLUMBIA BROADCASTING SYSTEM, INC., EMPLOYERandSTATIONARY ENGINEERS, FIREMEN, MAINTENANCE & BUILDINGSERVICE UNION, LOCAL 670, AFFILIATED WITH UNITED RETAIL, WHOLE-SALE & DEPARTMENT STORE EMPLOYEES OF AMERICA, CIO, PETITIONERCase No. 2-RC-1244.Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, Stationary Engineers, Firemen, Maintenance &Building Service Union, Local 670, affiliated with United Retail,Wholesale & Department Store Employees of America, CIO, and theIntervenors, InternationalUnion of Operating Engineers, LocalUnions 94 and 94A, AFL, hereinafter called Engineers, and the In-ternational Brotherhood of Firemen and Oilers, Local Union 56, AFL,hereinafter called the Brotherhood, are labor organizations claimingto represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Petitioner is seeking a unit of building service engineers and ap-prentices (assistant engineers)' in the Company's New York offices,Studios, and theatres.The Intervenor Engineers, contends that the1 Also referred to as watch or operatingengineers or air-conditioning,ventilating, andbeating engineers.88 NLRB No. 78.343 344DECISIONSOF NATIONAL LABORRELATIONS BOARDunit sought is inappropriate because it is proposed to include threeassistant chief engineers and three apprentices employed in T. V.Studio 52.The Intervenor Brotherhood does not object to the unitsought by Petitioner.The Employer takes no position.The Employer has had contracts with both Intervenors for thepast 12 years.The contract with the Engineers covered the same unitas that sought by Petitioner.The contract with the Brotherhoodcovered the firemen and oilers.Apprentices or assistant engineersAlthough the unit sought herein is the same as has been representedby the Intervenor Engineers, the latter is now objecting to the inclusionof three apprentices employed in T. V. Studio 52, who have alwaysbeen represented by the Engineers union. The contention is that thereis no licensed engineer employed in this building and that the workof the apprentices is similar to that of the firemen and oilers employedin other buildings.The Engineers therefore claim these apprenticesmore properly belong to the Brotherhood.The latter, however, hasvoiced no objection to the unit sought by Petitioner.The evidence shows that no licensed engineer is employed in thisstudio because it contains no mechanical equipment requiring theservice of such engineer.While it appears that both apprentices andfiremen work with heating and cooling equipment and their work issimilar in several respects, they handle different types of equipmentand work under different conditions.The apprentices deal mainlywith air-conditioning and ventilating equipment, the firemen withboilers and related equipment.The latter stoke furnaces, the appren-tices do not.The apprentices handle equipment using ice, the firemenhandle chilled water.The apprentices may be moved from job tojob, while the firemen are not. The apprentices receive higher wagesand are practically never interchanged with firemen. .In view of the past bargaining history and the fact that no otherunion is seeking to represent them, we shall include the apprentices inT. V. Studio 52 in the proposed unit.Assistant chief engineersThe Petitioner would include three assistant chief engineers, Bal-,dini, Lowell, and Byrne, whom the Intervenor Engineers contends aresupervisors.The Employer, while not taking a positive position,expressed the opinion that these men should be in the same unit as theother operatingengineers.Baldini and Lowell are carried on. the Company's books as super-visors and their rate of pay is substantially higher than that of theremaining men in the department.They are responsible directly to COLUMBIA BROADCASTING SYSTEM, INC.345the chief engineer and act in his stead in his absence.They stand nowatches as do the remaining engineers and are not paid for overtimeas are the other men in the unit sought. At least 50 percent of theirtime is spent in the supervision and responsible direction of the otheremployees in their department. On the basis of these facts we find thatBaldini and Lowell are supervisors within the meaning of the Actand they shall be excluded from the unit hereinafter found appro-priate.'Byrne is also classified as a supervisor on the Company's books andreceives the same rate of pay as Baldini and Lowell.He is not, how-ever, exercising any of the functions described above but is serving asa regular engineer.The Company states that the time of his returnto his former status is indeterminate.As Byrne is therefore servingin the status of a rank-and-file employee and the resumption of hissupervisory duties will not take place, if at all, until some undeterminedtime in the future, we shall include him within the unit hereinafterfound.We find that all engineers and apprentices in the building serviceclassification including the apprentices in T. V. Studio 52 and engineerBryne but excluding the two assistant chief engineers, office clericals,professional employees, guards, watchmen, and supervisors as defin°edin the Act, constitute a unit appropriate for the purpose Qf collectivebargaining. within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4,'above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,2 Bond Stores,Inc.,84 NLRB 667. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Stationary Engineers, Firemen, Maintenance & Building ServiceUnion, Local 670, affiliated with United Retail, Wholesale & Depart-ment Store Employees of America, CIO, or International Union ofOperating Engineers, Local Unions 94 and 94A, or InternationalBrotherhood of Firemen and Oilers, Local 56, AFL, or by none.